Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9, 18-19, 21-25, 37-38 & 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al. (WO 2020/0348406 A1).
Regarding claim 1, Patterson discloses a system for determining proximity of a plurality of architectural structure coverings, the system comprising: 

a processor (see controller 604 in fig. 6); and a memory (memory component, [0115]) storing computer executable instructions that, when executed by the processor, configure the system to: receive a broadcast signal from each of the plurality of architectural structure coverings ([0122] information is broadcast over window communication network for windows in building [0122] for architectural structure coverings, i.e. windows); maintain an ordered list (see, here [0132] specifically discloses asset tracking on the graphical user interface display to include specific information about windows,  zones windows are in and information about other windows in the building, “as a window ID, window type, window size, manufacturing date, current tint state, leakage current, usage history, inside temperature, outside temperature, and the like” making it  easier for a user to identify a “window of interest” and therefore this represents a manner to order a listing ) of the plurality of the architectural structure coverings (windows [0005]) based on received broadcast signals (see ordered list in fig. 19); and display at least a portion of the ordered list on a display (see [0132] graphical user interface for display of information on windows).
Regarding claim 9, Patterson discloses a method for determining proximity of a plurality of architectural structure coverings, the method comprising:
receiving, by a user device, a broadcast signal from each of the plurality of architectural structure coverings (see broadcast regarding the windows), wherein a broadcast signal received from an architectural structure covering includes informational data of the architectural structure covering (broadcast information including “occupancy”, “temperature”, etc [0122]);
generating, by the user device and based on received broadcast signals, an ordered list (see, here [0132] specifically discloses asset tracking on the graphical user interface display to include specific information about windows,  zones windows are in and information about other windows in the building, “as a window ID, window type, window size, manufacturing date, current tint state, leakage current, usage history, inside temperature, outside temperature, and the like” making it  easier for a user to identify a “window of interest” and therefore this represents a manner to order a listing) of each of the plurality of architectural structure coverings; and
displaying, by the user device (see display with GUI [0133]), the ordered list (see manners by which user can order information about a plurality of windows including Window ID, Temperature,  window type, size and manufacture date, all to help user find the “window of interest”), wherein the ordered list includes a type of each of the plurality of architectural structure coverings (see window type in [0133]) based on the informational data.
Regarding claim 18, Patterson discloses an architectural structure covering system comprising:
a plurality of architectural structure coverings, wherein each of the plurality of architectural structure coverings is configured to generate a broadcast signal ([0222] broadcasts wireless power transmissions to a wireless receiver of another window or a mobile device nearby);
a user device (see mobile device [0222]) configured to:
receive the broadcast signal from each of the plurality of architectural structure coverings (fig. 12b and [0222] where mobile device receives);
generate, based received broadcast signals, a list of the plurality of architectural structure coverings (see [0133], which describes a list in terms using window ID, window type to allow a user to find specific windows amongst and ordered list), wherein the list indicates (i) a first architectural structure covering
(see window type or ID which would indicate possibility of a first and second) and a second architectural structure covering (see window type or ID which would indicate possibility of a first and second), and (ii) that the first architectural structure
covering has a closer proximity to the user device than the second architectural structure covering that has a farther proximity to the user device; and display the list (see [0166], “This architecture may include, as in previous embodiments, auto personalization of glass upon proximity detection of the occupant, asset location tracking near the glass, etc. using, e.g., proximity and motion sensors. Having 5G network speed from glass to the cloud enablehigh bandwidth applications like full-HD display technology.”).
Regarding claim 21, Patterson discloses a non-transitory computer-readable storage medium comprising instructions that, upon execution on a device, configure the device to perform operations comprising:
receiving a first signal from a first architectural structural covering and a second signal from a second structural covering ([0246] broadcast for window network including multiple windows, see fig. 9);
determining, based on the first signal and the second signal, a group of architectural structural coverings, the group including informational data about the first architectural structural covering (see [0299], “or a group of window controllers collectively, can be responsible for determining and reporting the locations of window-relevant components near them.”); and
displaying (display [0132]), on a user interface, a list of architectural structural coverings (see windows and representations for list in [0133]), the list indicating that at least the first architectural structural covering belongs to the group (see [0132] zone in which window resides or particular bldg., and other groups include type, manufacture date etc.).
Regarding claim 21, Patterson discloses the system of claim 1, wherein the memory stores further computer executable instructions that, when executed by the processor, further configure the system to estimate an initial area grouping of each of the plurality of architectural structure coverings based on the receives broadcast signals ([0299], “Window controllers can determine the locations of components in the vicinity using triangulation or another appropriate approach (e.g., using a received signal strength indicator (RSSI))”).
Regarding claim 4, Patterson discloses the system of claim 1, wherein the broadcast signal received from an architectural structure covering comprises informational data of the architectural structure covering and an edifice identification (see Window ID)
Regarding claim 5, Patterson discloses the system of claim 1, wherein the method further comprises determining a signal strength of the received broadcast signal (see [0299], “received signal strength indicator (RSSI))”).
Regarding claim 6, Patterson discloses the system of claim 5, wherein the signal strength is at least partially based on a smoothing of a Received Signal Strength Indicator (RSSI) measurement (see [0299] received signal strength indicator (RSSI))).
Regarding claim 7, Patterson discloses the system of claim 1, wherein each broadcast signal is generated at periodic time intervals (see [0291], “window controllers can run tasks such as periodic or event-based reporting of local conditions (e.g., reporting that the local light flux has exceeded a threshold value).”).
Regarding claim 19, Patterson discloses the architectural structure covering system of claim 18, wherein the list is based on a signal strength of a received broadcast signal (see RSSI [0299]).
Regarding claim 8, Patterson discloses the system of claim 7, wherein the memory stores further computer executable instructions that, when executed by the processor, further configure the system to update the ordered list of the plurality of architectural structure coverings after every generated broadcast signal such that the ordered list is dynamic (therefore real-time [0269])
Regarding claim 16, Patterson discloses the method of claim 13, further comprising updating the ordered list after every broadcast signal such that the ordered list is dynamic (see [0269] real-time so therefore dynamic)
Regarding claim 22, Patterson discloses the non-transitory computer-readable storage medium of claim 21, wherein the operations further comprise:
receiving, via the user interface, user input for an operation of the first architectural structural covering (see [0269], “For example, smartphones may provide user instructions for controlling windows via a user’s interaction with a corresponding application. Smartphones may also be used to collect environmental data when the phone has, e.g., light sensors, pressure sensors, temperature sensors, a microphone, a GPS or other positioning sensor, etc. The window control system, may, in some cases, be equipped to receive and aggregate data from multiple phones to assist in making real-time assessments of environmental microclimate conditions”); and
sending, based on the user input, one or more instructions to the first architectural structural covering, the one or more instructions causing the first architectural structural covering to perform the operation (see [0269], “For example, smartphones may provide user instructions for controlling windows via a user’s interaction with a corresponding application. Smartphones may also be used to collect environmental data when the phone has, e.g., light sensors, pressure sensors, temperature sensors, a microphone, a GPS or other positioning sensor, etc. The window control system, may, in some cases, be equipped to receive and aggregate data from multiple phones to assist in making real-time assessments of environmental microclimate conditions”).

Regarding claim 23, Patterson discloses the non-transitory computer-readable storage medium of claim 21, further comprising: determining a Received Signal Strength Indicator (RSSJ) value of the first signal (see [0299], “Window controllers can determine the locations of components in the vicinity using triangulation or another appropriate approach (e.g., using a received signal strength indicator (RSSI))”); and 
estimating (see “determine the locations of components in the vicinity”, [0299]), based on the RSSI value (RSSI [0299]), a first proximity of the device and the first architectural structural covering (windows [0299]), wherein informational data (information [0300]) about the first architectural structural covering is included in the group based on the first proximity (see group [0299]).
Regarding claim 24, Patterson discloses the non-transitory computer-readable storage medium of claim 23, wherein determining the first proximity further comprises smoothing the RSSI value (see RSSI, [0299]).
Regarding claim 25, Patterson discloses the non-transitory computer-readable storage medium of claim 21, wherein the first
signal indicates the informational data about the first architectural structural covering (see wireless signals transmitted [0037]), and
wherein the operations further comprise: determining the informational data from the first signal; and storing the informational data and association with the group in a data structure (see [0049], “he building data communications systems includes a building data communications network that itself includes: (a) a plurality of processors disposed within the building; (b) a plurality of data storage devices disposed within the building; (c) communications lines connecting the plurality of processors and the plurality of data storage devices, wherein the communications lines are disposed in or on outer walls and/or one or more facades of the building; (d) a connection to an external network on the building data communications network; and (e) an edge computing processing device or system comprising computer program instructions for implementing edge computing using the building data communications network.”) .
Regarding claim 37, Patterson discloses the non-transitory computer-readable storage medium of claim 21, wherein the first signal indicates the informational data about the first architectural structural covering (see [0133] where signal includes various informational data including temp, type of window).
Regarding claim 38, Patterson discloses the non-transitory computer-readable storage medium of claim 37, wherein the first signal further indicates informational data about an edifice where the first architectural structural covering is installed (see [0133], “displaying smart objects on the building model according to their physical location, a user in may easily identify a smart object that represents a window of interest.”).
Regarding claim 40, Patterson discloses the non-transitory computer-readable storage medium of claim 21, wherein the first signal is received by the device as a broadcast signal at a predefined time interval (see regular intervals [0287]).


Allowable Subject Matter

Claims 3, 8, 10-17, 20, 26-36, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shrivastava et al.  US 2021/0384764 – discloses antennas for emitting radio signals for windows and other in-building systems and structures.
Patterson et al. US 2021/0063836 A1 – discloses building network systems for smart windows and other in-building systems and structures.
Shrivastava et al.  US 2020/0259237 A1 – discloses window antennas

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643